Citation Nr: 1527125	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent for cataracts.

4.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision, by the Winston-Salem, North Carolina RO, which granted service connection for PTSD and assigned a 30 percent rating, granted service connection for type II diabetes mellitus rated as 20 percent disabling, granted service connection for bilateral cortical and nuclear cataracts rated as 10 percent disabling, and granted service connection for headaches rated as 0 percent disabling.  The Veteran perfected a timely appeal of the ratings assigned in the August 2011 rating decision.  

(The issue of entitlement to an initial compensable rating for headaches is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by depression, anxiety, flashbacks, intrusive thoughts, difficulty sleep, nightmares, panic attacks, problems with relationships, and social isolation, resulting in disability that more nearly approximates occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran's service-connected diabetes mellitus has required the use of oral hypoglycemic agents and restricted diet; however, he does not require treatment with insulin and/or regulation of activities.  There have not been episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or regular visits to a diabetic care provider.  

3.  The Veteran's corrected distance visual acuity is 20/25 bilaterally, and the average visual field contraction in the right eye was 56 degrees and in the left eye was 56 degrees.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for bilateral cortical cataract and bilateral nuclear cataract have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.84a , Diagnostic Code (DC) 6080 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2010, April 2010, and August 2010 from the RO to the Veteran which were issued prior to the RO decision in August 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating the disabilities at issue have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The record indicates that the Veteran served on active duty from July 1970 to January 1991.  He was awarded the National Defense Service Medal, the Republic of Vietnam Campaign Medal, and the Vietnam Service Medal.  The service treatment records (STRs) indicate that the Veteran was seen in November 1989 for corneal ulcerations in resolution.  A treatment note in June 1981 indicates that the Veteran's mother was diabetic and had been taking insulin shots.  

A psychological assessment performed in August 2005 revealed pertinent diagnoses of PTSD, chronic, and major depressive disorder, recurrent, severe without psychotic features.  The Veteran was assigned a global assessment of functioning score of 45.  Also submitted in support of the claim were VA progress notes dated from August 2001 to January 2006, which show that the Veteran received clinical evaluation and treatment for a psychiatric disability manifested by anxiety, nervousness, lack of sleep and depressed mood.  

In a statement in support of claim, dated in April 2006, the Veteran indicated that he was assigned to the security police squadron, but he was subsequently transferred to supply.  The Veteran stated that, in supply, he was responsible for the shipment of bodies of deceased servicemen back home to the United States.  By a rating action in May 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  After receiving notice of that determination, the Veteran did not initiate an appeal of the denial of his claim.  

Received in July 2007 was a lay statement from the Veteran's ex-spouse, dated in June 2006, attesting to the fact that the Veteran was deployed to Vietnam in September 1972 and that he was stationed at Ton San Nhut Air Base in Saigon.  

Received in August 2007 were VA progress notes dated from January 2006 to January 2007, which show that the Veteran received follow-up evaluation for several disabilities, including anxiety and depression.  Subsequently received were VA progress notes dated from January 1993 to August 2002.  Visual acuity was 20/20 in the left eye and 20/25 in the right eye.  

By a rating action in February 2008, the RO confirmed its previous denial of the Veteran's claim of entitlement to service connection for PTSD.  After receiving notice of that determination, the Veteran did not initiate an appeal of the denial of his claim for service connection for PTSD.  

In a statement dated in August 2009, the Veteran indicated that he was seeking to reopen his claim for service connection for PTSD.  The Veteran stated that he had been diagnosed with combat-related PTSD based on his experiences in Vietnam.  The Veteran stated that there was evidence of record verifying that his base at Tan Son Nhut came under enemy attack.  

Submitted in support of the claim were VA progress notes dated from July 2008 to November 2009.  These records show that the Veteran was seen in July 2008 with complaints of blurred distant vision with his glasses.  Visual acuity with correction was 20/25+2 (blurry) in the right eye and 20/20 in the left eye; the assessment was blurred distant vision with right eye only.  During a follow-up visit in May 2009, the Veteran was diagnosed with hypoglycemia.  When seen in August 2009, the Veteran complained of headaches coming on more often, but without nausea, vomiting, dizziness, or trauma.  The Veteran indicated that he had awakened with headaches the last four weeks.  The assessment was chronic headaches.  

Received in April 2010 were VA progress notes dated from January 2010 to March 2010.  These records show that the Veteran received follow-up evaluation for his disabilities, including diabetes mellitus.  These records indicate that the Veteran attended diabetic diet classes.  

The Veteran was afforded a VA examination in May 2011.  At that time, the Veteran reported that his diabetes began at the age of 58; he reported elevated blood glucose.  The Veteran stated that he had not experienced any trauma to his pancreas; however, he was diagnosed with type II diabetes by a private physician in March 2010.  The Veteran denied having any episode of blood sugar being so high that it required hospitalization (diabetic ketoacidosis).  He also denied any episodes of hypoglycemia.  He reported a weight loss of 5 pounds since his last doctor's examination.  He reported no weight gain, progressive loss of strength and anal pruritus.  The Veteran indicated that he had been prescribed oral medication and a restricted diet.  He stated that he had not been prescribed insulin; rather, he was taking Metformin 500 mg taken once a day.  The Veteran reported having a cataract in the left eye, which had been present for the past two years.  He was diagnosed with hypertension in 2008 for which he took Lisinopril once a day; he did not report any heart problems.    The Veteran described leg cramping after walking 100 yards on level ground.  The Veteran reported having calf pain at rest, but he did not feel persistent coldness in the extremities.  The Veteran reported having gastrointestinal problems--gastric emptying.  The claimant reported experiencing bowel problems (extreme gas/bloating); he did not report fecal leakage.  The Veteran did not report experiencing any nerve problems.  He described no effect on the kidneys.  He also stated that he did not experience urinary incontinence.  The Veteran indicated that he had never been hospitalized nor had any surgery for his diabetes.  The pertinent diagnosis was diabetes mellitus, type II.  The subjective factors included a history of elevated blood glucose on medication.  The objective factors were a history of elevated blood glucose and use of Metformin.  The examiner noted that the diabetes did not have any effect on the Veteran's daily activities or occupation.  The diabetes did not cause any secondary complication in regards to the eyes, heart, skin, kidney, hypertension, gastrointestinal system, impotency, amputation, peripheral edema, artery or nervous system.  The claimant did not have any non-diabetic condition that was aggravated by the diabetes.  The claimant had not had any significant weight change in regards to his diabetes.  

During the VA examination in May 2011, the Veteran reported being diagnosed with headaches about 10 years earlier.  The Veteran described the headaches as occurring daily, in the front, back, neck, and temple areas with tenderness.  The Veteran related that, when the headaches occur, he is able to take care of some household chores but is unable to go to work.  The Veteran described the severity of the headaches as a 5 on a scale from 1 to 10; he stated that he experiences headaches twice a day, lasting one hour.  The symptoms of his headaches are dizziness and nervousness, which can last up to 2 hours.  The Veteran indicated that, when the headaches start, he has to stop all activities until the medications take effect.  The pertinent diagnosis was tension headaches.  The examiner stated that the headaches were at least as likely as not a continuation of headaches while on active duty.  

On the occasion of a VA psychiatric examination in June 2011, the Veteran indicated that the symptoms began in 1973 as a result of his experiences while serving in the military.  The Veteran reported that his current symptoms included hypervigilance, discomfort and avoidance of crowds, exaggerated startled reaction, interpersonal distance, emotional numbness, panic attacks, intrusive memories, social withdrawal, poor concentration, disturbance and "crazy dreams."  He described the severity of the symptoms as moderate; he also noted that the symptoms were ongoing.    The Veteran indicated that the symptoms affected total daily functioning, which resulted in problems in intimate relationships, restrictions on activities in which he will participate, and work performance.  The Veteran related that he has been divorced twice, and both of his wives complained that he was emotionally distant and he would not go places with the family or interact much with the family.   He avoids crowds.  The Veteran also reported that he had no friends, as he does not like to get close to people.  He stated that he worked only at a small car dealership, adding that he left a dealership in Greensboro because there were too many people.  He reported problems with concentration that interfered with his work.  The Veteran stated that he was involved with a woman, but was quite ambivalent about getting closer because of his past history of his symptoms interfering with marriages.  The Veteran reported feeling isolated and cut off from people because he believes that no one can understand what he is going through.  The Veteran indicated that he had had trouble sleeping for the past 40 years.  He stated that he was alert to any noise or creaks in the house and must get up to investigate.  The Veteran reported a history of violent behavior, including pulling a gun on his father once when his father was threatening his mother.  He also contemplated shooting the male friend with whom his wife had become involved, but he did not.  He did not report a history of suicide attempts.  

The Veteran indicated that he was not currently working and had not worked for 3 years.  He stated that he was employed as a car salesman for 15 years for various dealerships.  It was noted that the Veteran retired largely due to medical issues, including headaches, back pain, and knee pain.  He stated that he could not drive on the medication prescribed for his medical conditions.  The Veteran also reported that his concentration was poor and that interfered with his work performance.  It was further noted that, at the time of his leaving work, the Veteran was significantly depressed as well, which made it "hard to get up and go."  The Veteran related that his unemployment was not due, primarily, to the effects of a mental condition.  

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  The Veteran maintained good eye contact during the examination.  Affect and mood showed anxiety; he reported being nervous and tense, experiencing anxiety attacks at times.  He had a past history of significant depression, but did not present as significantly depressed.  Communication was within normal limits.  Speech was also within normal limits.  The Veteran showed impaired attention and/or focus.  During the interview, he tended to digress from the focus of conversation.  Panic attacks were present but occurred less than once per week.  He noted that the attacks occurred largely at night when he may wake up scared, shaking, and sweating with his heart rate up.  There were also signs of suspiciousness; the Veteran described himself as paranoid and hypervigilant, being uncomfortable in crowds or groups, and being alert to sound.  There was no report of a history of delusions.  At the time of the examination, there was no delusion observed.  There was no report of a history of hallucination.  At the time of the examination, there was no hallucination observed.  Obsessive compulsive behavior was absent.  Thought processes were appropriate.  The Veteran was able to understand directions.  He did not have slowness of thought, nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  No suicidal or homicidal ideations were reported.  The pertinent diagnosis was PTSD; and the Veteran was assigned a GAF score of 60.  

An eye examination was also conducted in June 2011.  The Veteran reported problems with distorted vision, redness, glare, sensitivity to light, watering and blurred vision.  He has no pain, enlarged images, swelling, discharge, haloes or floaters.  The symptoms are worse in the left eye than the right, and they started recently.  The Veteran reported a two-year history of diabetes.  He stated that he has not had any incapacitating episodes in the past 12 months due to his eye condition. It was noted that the Veteran was not receiving any treatment for his eye condition.  The Veteran also reported that he has never been hospitalized nor had any surgery for the eye condition.  The Veteran reported functional impairment caused by blurred vision in reading and writing.  

The eye examination was conducted with each pupil dilated.  There was no eye (including the eyebrows, eyelashes and eyelid) nor lacrimal duct disease or injury. There is no corneal pathology noted on exam.  The examination did not reveal any scarring.  The measurement of intraocular pressure of left eye was 16 mm Hg, which was within normal limits.  The measurement of intraocular pressure of the right eye was 14 mm Hg which was within normal limits.  There was no evidence of glaucoma.  The examination of the optic nerve was normal.  Examination of the vessels was also normal.  Examination of the maculae was normal.  The lens examination was abnormal, with cortical cataract and nuclear cataract in both eyes.  The visual acuity examination revealed uncorrected distance vision on the right as 20/40.  The corrected distance vision on the right was 20/25.  The uncorrected near vision on the right was 20/25. The corrected near vision on the right was 20/20.  The uncorrected distance vision on the left was 20/80.  The corrected distance vision on the left was 20/25.  The uncorrected near vision on the left was 20/30.  The corrected near vision on the left was 20/20.  In comparing, the near and distance corrected vision, there was no difference equal to two or more steps or lines of visual acuity, with the near vision being worse.  The lens required to correct distance vision in the poorer eye did not differ by more than 3 diopters from the lens required to correct distance in the better eye.  There was no diplopia.  The confrontation test was normal.  The Humphreys with simulated kinetic Goldmann testing capability was used to test the visual field.   The III/4e test object was used in the perimeter study.  There was no nystagmus.  Examination revealed both lenses were intact.  The examination did not reveal conjunctivitis.  The slit lamp examination was normal. 

The pertinent diagnoses were cortical cataract OU and nuclear cataract OU.  The subjective factors were blurred and distorted vision, glare and sensitivity to light.  The objective factors were cortical and nuclear cataract found on examination of both eyes.  There was no finding of retinopathy.  The examiner recommended removal of the cataracts.  

Goldmann's visual field testing showed that the visual field in the right eye was as follows:  75 degrees temporally; 60 degrees down temporally; 60 degrees down; 50 degrees down nasally; 60 degrees nasally; 50 degrees up nasally; 37 degrees up; and 50 degrees up temporally.  The total right eye visual field was 447 degrees.  The study also showed that the visual field in the left eye was as follows: 75 degrees temporally; 68 degrees down temporally; 58 degrees down; 50 degrees down nasally; 50 degrees nasally; 52 degrees up nasally; 43 degrees up; and 52 degrees up temporally.  The total left eye visual field was 448 degrees.  It was noted that the average contraction was 56 for both eyes, or rate as 20/50.  

The Veteran was afforded another VA examination in June 2014.  The Veteran indicated that his current symptoms included nightmares, nervousness, panic attacks once a week, avoidance of large groups of people, suspiciousness, social withdrawal, and periods of irritability.  The Veteran denied prior psychiatric hospitalizations.  The Veteran reported having non-specific suicidal ideations, but denied any prior intent and planning.  He denied current suicidal and homicidal ideations.  The examiner observed that the Veteran was currently experiencing anxiety, suspiciousness, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The examiner stated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran indicated that he was currently prescribed Clonazepam.  He reported that the medication helped with his anxiety.  The examiner noted that the Veteran arrived on time to his scheduled appointment.  He stood average in height, and was average in weight.  He was polite and cooperative with the examiner, answering all items and elaborated when prompted.  His speech was coherent, with a notable southern accent.  The Veteran maintained eye contact with the examiner, only breaking contact when contemplating dates and remote events.  He did not endorse symptoms of psychosis, and gave no indication of delusional thought processes.  His judgment, insight, and concentration were considered within normal limits.  Rapport was established for the purpose of interview.  The pertinent diagnosis was PTSD; the examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also stated that, based upon the examination, the claimant needed to seek follow-up treatment.  It was recommended that the claimant continue regular contact with this VA treatment team.  While it appears that his symptoms have become manageable, continued contact will improve his prognosis and provide him with the necessary support. Continued compliance with his medication regime was also recommended.  The Veteran did not appear to pose any threat of danger or injury to self or others.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  PTSD

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  According to this Code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, there is no clear delineation between psychiatric symptomatology which is due to PTSD and that which is not.  Consequently, the Board will consider all of the Veteran's psychiatric symptomatology in evaluating the service-connected PTSD.  

Based on the evidence of record, the Board finds the veteran's service-connected PTSD is manifested by occupational and social impairment due to symptoms of nightmares, flashbacks, anxiety, chronic sleep impairment, exaggerated startled response, intrusive thoughts, depression, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that GAF scores provided during the course of the appeal have been predominantly in the 45 to 60 range which was indicative of moderate social and occupational impairment.  See Richard v. Brown, 9 Vet. App. 266 (1996).  In a psychological assessment, dated in August 2005, it was noted that the Veteran expressed passing suicidal and homicidal ideations, but without any current plans or intent.  The Veteran described depressed mood and anhedonia and agitation.  The VA examiner stated that the symptoms that began as a result of the Veteran's experiences in the Vietnam war are severe and have caused him severe social and moderate occupational impairment.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all reasonable doubt in his favor, the Board finds entitlement to an increased (50 percent) rating is warranted.  38 C.F.R. §§ 4.3, 4.7.  

A rating higher than 50 percent, however, is not warranted for the Veteran's PTSD.  According to the report of the VA psychiatric examinations in June 2011 and September 2014, the Veteran was appropriately groomed.  In June 2011, it was noted that appearance and hygiene were appropriate.  He did not have any hallucinations and he was not suicidal.  Also, his affect was appropriate and he was fully oriented in all spheres.  As noted above, the symptoms typical of a 70 percent rating include suicidal ideation, near-continuous panic, neglect of personal hygiene and spatial disorientation.  There is no probative evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  There is no evidence of any recent suicidal ideation or evidence of obsessional rituals, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Taking the evidence all together, the preponderance of it is against a rating higher than 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

The Board has also considered the possibility of staged ratings noted in Fenderson.  However, the manifestations of the veteran's PTSD have been generally consistent since the effective date of the grant of service connection in August 2009.  Accordingly, there is no basis to invoke the principle of staged ratings.  

The Board also finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  It is noteworthy that the Veteran related that his unemployment was not due, primarily, to the effects of a mental condition; rather, he stated that he retired largely due to medical issues, including headaches, back and knee pain.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

B.  Diabetes

The Veteran's diabetes mellitus has been rated 20 percent disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions which require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  This is especially so where the criteria for the lesser rating contemplates 2 of the 3 criteria for the 40 percent rating.  

Based on the evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes is not warranted.  The evidence overall reflects that the Veteran's diabetes is adequately compensated by the 20 percent rating as he is shown to require oral hypoglycemics and restricted diet.  However, it was specifically noted that he is not on insulin.  None of the medical records suggests any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  Nor is there evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against the claim for a higher rating.  

In sum, with the exception of the disabilities that have been assigned separate ratings (which ratings are not decided herein), the Veteran's symptoms associated with his diabetes are contemplated in the current 20 percent disability rating.  Thus, a preponderance of the evidence is against a rating in excess of 20 percent.  As the preponderance of the evidence weighs against the claim, the benefit-of-the- doubt doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected diabetes has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

C.  Cataracts

Impairment of visual field is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is:  temporally, 85 degrees; down temporally, 85 degrees; down, 65 degrees; down nasally, 50 degrees; nasally, 60 degrees; up nasally, 55 degrees; up, 45 degrees; and up temporally, 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

Under Diagnostic Code 6080, with remaining field of 46 to 60 degrees, a 10 percent rating is warranted, whether bilateral or unilateral; with remaining field of 31 to 45 degrees, a 30 percent rating is warranted for bilateral loss and a 10 percent for unilateral loss, or each affected eye may be evaluated as 20/70.  Higher ratings are assignable, up to 100 percent, for greater degrees of concentric contraction.  Diagnostic Code 6080.  

As to an increased rating for loss of visual acuity, the Veteran's loss of visual acuity, at its worst, was 20/25 at distant in the right eye and 20/25 at distant in the left eye.  This level of visual acuity does not provide a basis for an increased rating under the applicable criteria.  

As to impairment of the field of vision, the findings of the Goldmann visual field test in June 2011 revealed a total visual field in the right eye of 447, and the left eye of 448.  Therefore, the average contraction in the right eye was 56 degrees (447 divided by 8) and the average contraction in the left eye was also 56 degrees (448 divided by 8).  38 C.F.R. § 4.76a.  Accordingly, because this shows concentric contraction of the visual field has reduced to between 46 and 60 degrees bilaterally, a 10 percent rating is assigned.  There has been no indication of diplopia, aphakia, or other disability that would warrant a higher or separate rating.  Consequently, the preponderance of the evidence is against the claim.  Additionally, there has been no indication that the Veteran experiences difficulties due to the cataracts that are not contemplated by these criteria.  Referral for consideration of an extra-schedular rating is therefore not warranted.


ORDER

An initial rating of 50 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  

An initial rating in excess of 20 percent for diabetes is denied.  

An initial rating in excess of 10 percent for bilateral cortical cataract and nuclear cataract is denied.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The Veteran is service connected for headaches.  Diagnostic Code 8100 provides the criteria for evaluating migraine headaches.  When there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is warranted.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Veteran was afforded a VA general medical examination in May 2011.  At that time, the examiner noted that complaints of headaches had existed for the past 10 years, and noted that the headaches occurred daily, in the front, back, neck, and temple area with tenderness.  The Veteran related that, when the headaches occur, he is able to take care of some household chores but is unable to go to work.  While the examiner reported a diagnosis of tension headaches and stated that they were related to headaches that the Veteran experienced in service, he did not comment on the frequency or severity of the headaches.  The Board concludes this headache examination is insufficient because the examiner did not provide information regarding the manifestations of the Veteran's headaches necessary to rate the disability.  See 38 C.F.R. § 4.124a, DC 8100 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Accordingly, in order to accurately assess the severity of the Veteran's headaches, he should be afforded another VA examination.  See 38 U.S.C.A. § 5103A (d).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED for the following actions: 

1.  The RO should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his headaches since May 2011, which is the date of the most recent VA examination.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  The Veteran should thereafter be afforded an examination by an appropriate specialist to determine the severity of his service-connected headaches.  The claims file must be made available to the examiner for review.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  The frequency and duration of attacks and description of level of activity the Veteran can maintain during attacks should be noted.  The examiner should specifically state whether the attacks are prostrating in nature or if ordinary activity is possible.  The examiner should also indicate the precipitating factors, aggravating factors, alleviating factors, current treatment, response, and side effects.  The examiner must provide a comprehensive report including complete explanations for all conclusions reached.  

3.  The agency of original jurisdiction (AOJ) should ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


